     Case 3:19-cv-00032-SMR-SBJ Document 6 Filed 05/21/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF IOWA

PATRICIA ANN WEILAND

       Plaintiff,                                  Case No. 3:19-cv-00032-SMR-SBJ

v.
                                                   NOTICE OF DISMISSAL WITH
AMERICAN RED CROSS,                                PREJUDICE

       Defendant.


Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff hereby

DISMISSES the action and all claims therein against ALL DEFENDANTS WITH

PREJUDICE, and with the parties to bear their own costs and attorneys’ fees incurred in

connection with the claims.



                                            __/s/ Kenneth J. Weiland Jr. ________
                                            Kenneth J. Weiland, Jr., AT0008291
                                            WEILAND LAW FIRM, P.C.
                                            1414 12th Street
                                            Suite A
                                            Des Moines, IA 50314
                                            PH: (515) 419-1626
                                            Email: weilandlaw@yahoo.com

                                            ATTORNEY FOR PLAINTIFF




                                           1
    Case 3:19-cv-00032-SMR-SBJ Document 6 Filed 05/21/19 Page 2 of 2



                PROOF OF SERVICE
The undersigned certifies that the foregoing instrument
was served upon the parties to this action by serving a
copy upon each of the attorneys listed below on May 21,
2019 by
    U.S. Mail                    FAX
    Hand Delivered               Electronic Mail
    FedEx/ Overnight
                                 ECF
    Carrier                  x


Elisabeth A. Archer      AT0012638
2600 Grand Avenue, Suite 450
Des Moines, IA 50312
Telephone: (515) 244-3100
E-mail: earcher@weinhardtlaw.com


Signature:                   /s/ Kenneth J. Weiland, Jr.




                                                   2
